DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0175055).
Regarding claims 1 and 14, Kim discloses a method comprising: establishing, a target value (critical value--see Figure 7A/7B S703) of programmed bits for each programming distribution of a set of programming distributions of a memory sub-system; applying a read voltage level (R1, R2, etc.)  to determine a measured value of programmed bits in one or more programming distributions of the set of programming distributions (see paragraph 0053-0054 for example) ; comparing the target value (S703) 
Kim fails to specifically teach a processing device configured to perform the above steps such as establishing the target value.  Kim does teach the controller which is a processing device (see claim 1) configured to apply the read voltage, determine values, etc.
It would have been obvious to those having ordinary skill at the time of filing to implement the processing device to establish the critical value (target value), since the use of controllers to set operational values for memory devices is well-known in the art and in order to allow for modification of such values by manufacturer and/or users.
Regarding claim 2, Kim discloses the method of claim 1, wherein the comparison result indicates the measured value of programmed bits is substantially equal to the target value of programmed bits; and wherein the action comprises executing a read operation using the read voltage level (see Figure 7B, read voltage is only changed if fail cell count is higher).
Regarding claim 3, Kim discloses the method of claim 1, wherein the comparison result indicates the measured value of programmed bits is greater than the target value of programmed bits; and wherein the action comprises decreasing the read voltage level to an adjusted read voltage level (see Figure 7B, S713 in view of Figure 5, R3 to R3' for example).
Regarding claim 5, Kim discloses the method of claim 1, wherein the comparison result indicates the measured value of programmed bits is less than the target value of programmed bits; and wherein the action comprises increasing the read voltage level to an adjusted read voltage level (103, suggested "according to data state").
Regarding claim 8, Kim discloses the method of claim 1, wherein a summation function is executed to determine a count of programmed bits corresponding to the one or more programming 
Regarding claims 4 and 6, Kim discloses the method of claim 3, but fails to teach applying the adjusted read voltage level to determine an updated measured value of programmed bits; comparing the updated measure value of programmed bits to the target value of programmed bits to determine an updated comparison result, wherein the updated comparison result indicates the updated measured value of programmed bits is substantially equal to the target value of programmed bits; and executing a subsequent action in view of the updated comparison result, wherein the subsequent action comprises executing the read operation using the adjusted read voltage level.
However, this amounts to a repeat of the steps of claims 1 and 3 (5) using the adjusted read voltage. It would have been obvious to those having ordinary skill at the time of filing to provide such a repeat step in order to check that the modified read voltages provide accurate reading of the memory device.
	Claims 15-19 recite substantially the same features as claims above and are rejected on the same basis.


Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior art teaches features of claim 9 (see rejections of claim 1 above for example), the prior art fails to teach or reasonably suggest these features in combination: the target value of programmed bits comprises an equal number of programmed bits for each programming distribution of the set of programming distributions.
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest these features in combination the target value of programmed bits for a first programming distribution comprises a target ratio of a first number of programmed bits in the first programming distribution to a second number of erased bits
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Kim fails to teach the claimed “measured value of programmed bits” being compared to a “target value of programmed bits”.   Applicant argues that the Kim comparison of the comparison of the failed number of programmed cells to the target number fails to meet this limitations.
Applicant seems to suggest that the “value of programmed bits” is the same scope as a count of bits in a programmed state. The Examiner disagrees.  The presence of dependent claim 7 for example where the value is a ratio is evidence that the scope of said value has broader reasonable interpretation than Applicant is suggesting.  Therefore, the Examiner’s interpretation that  Kim’s  number of fails to program represents a value associated with the programmed bits is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0211662 teaches a table storing bit counts for program distributions (See paragraph 0053).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824